United States Court of Federal Claims

No. iS-i645 C
Filed: December 7, 2018

 

 

)
CHRISTOPHER CATO, )
)
Plaintiff, ) Pro Se; Sua Sponte Dismissal; Lack of
) Subject-l\/latter Jurisdiction', Claims
v. ) Against State and City Officials;
) Civii Rights Claims; Toi‘t Clairns; Civil
THE UNITED STATES, ) Rights Claims; Constitutionai Claims
)
Defendant. )
)
OPINION AND ORDER

SMITH, Senior Judge

On October 22, 2018, plaintiff, proceeding pro se, filed his Compiaint With this Court
seeking various forms of relief Plaintiff’s Complaint asserts, infer alia, that the State of Texas,
the Houston Poiice Department, and employees Within the I~Iouston Police Department
committed harmful acts against him and his family and deprived him of various constitutional
rights See generally Complaint (hereinafter “Compl.”). Piaintiff seeks injunctive relief and
money damages in the amount of 340 million. Additionally, plaintiff filed a Motion for Leave to
Pi‘oceed informer pauperis on October i?, 2018.

Upon sua sponte review, the Court finds plaintiffs allegations do not give rise to any
cause of action over Which this Court has subject~matter jurisdiction The Court has no authority
to decide plaintiff s case, and therefore must dismiss the Complaint pursuant to Rule 12(h)(3) of
the Rules of the United States Couit of Federal Claims (“RCFC”).

I. Background

In his Complaint, plaintiff alleges that a City of Houston police officer falsely arrested
and charged him for “Unwarranted l\/lental Comm.” in June of 1995, and that the charges Were
later dismissed for insufficient evidence Compl. at l. Additionaily, plaintiff states that he fiied
a complaint With the Houston Police Depai'tment against the arresting officer for false
imprisonment, slander, defamation, pei'jury, and oppression. Id. Mr. Cato also asserts that the
State of Texas and the City of Houston Police Department intentionally concealed that complaint
to “l424 U.S. 392, 398 (l 976). Rather, in order to fall within the scope of the
Tucker Act, “a plaintiff must identify a separate source of substantive law that creates the right to
money damages.” Fisher v. United States, 402 F.3d 1l67, 1172 (Fed. Cir. 2005) (en banc in
relevant part).

“Courts have an independent obligation to determine Whether subject-matter jurisdiction
exists . . . .” Hertz Corp. v. Frz`end, 559 U.S. 77, 94 (2010). lf the Court lacks jurisdiction, it
cannot proceed with the action and must dismiss the case. Arbcmgh v. Y&H Corp., 546 U.S. 500,
514 (2006). RCFC 12(h)(3) provides: “lf the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.” in determining whether
subject~rnatter jurisdiction exists, the Court will treat factual allegations in the complaint as true
and will construe them in the light most favorable to the plaintiff See Esfes Express Lines v.
United States, 739 F.Bd 689, 692 (Fed. Cir. 2014). Furthermore, pleadings from pro se plaintiffs
are held to more lenient standards than pleadings drafted by lawyersl See Hughes v. Rowe, 449
U.S, 5, 9 (1980); see also Eri.'ckson v. Pardus, 551 U.S. 89, 94 (2007). This leniency, however,
does not extend to saving a complaint that lies outside of this Court’s jurisdiction “Despite this
permissive Standard, a pro se plaintiff must still satisfy the court’s jurisdictional requirements.”
Trevino v. United States, 1l3 Fed. Cl. 204, 208 (2013), ajjf’d, 557 F. App’x 995 (Fed. Cir. 2014)
(citations omitted). Pro se or not, the plaintiff still has the burden of establishing by a
preponderance of the evidence that this Court has jurisdiction over its claims. See Kokkonen v.
Guardion Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994).

 

III. Discussion

Plaintiff fails to establish by a preponderance of the evidence that this Court has
jurisdiction over his claims lt is well established that the United States Court of Federal Claims
lacks “jurisdiction over any claims alleged against states, localities, state and local government
entities, or state and local government officials and employees; jurisdiction only extends to suits
against the United States itself.” Anderson v. United States, 1l7 Fed. Cl. 330, 331 (20l4)', Smiih
v. United States, 99 Fed. Cl. 581, 583~84 (2011). As such, the Court cannot hear plaintiffs
claims raised against the State of 'fexas, the City of Houston, the City of Houston Police
Department, and the arresting officer.

Additionally, this Court cannot adjudicate Cato’s Fourth and Fourteenth Amendment
claims The Fourth and Fourteenth Amendments are not money-mandating and, therefore, are
not subject to the jurisdiction of this Court. See Brown v. United States, 105 F.3d 62l, 623 (Fed.
Cir. 1997) (holding that the Fourth Amendrnent does not mandate payment and therefore such
claims are not within the jurisdiction of this Court) (citations omitted); Oga’en v. United States,
61 Fed. Cl. 44, 47 (2004) (stating that nothing in the Due Process Clause or Equal Protection
Clause of the Fourteenth Amendment mandates monetary compensation)', Carruih v. United
States, 224 Ct. Cl. 422, 445 (1980) (finding no jurisdiction based on Fifth Amendment Due
Process or Equal Protection).

The Court also lacks jurisdiction over plaintiffs civil rights claims Plaintiff alleges the
State and City police officers violated his civil rights Cornpl. at 2. Only federal district courts
have jurisdiction to hear claims alleging civil rights violations See Jones v. United States, 104
Fed. Cl. 92, 99 (2012); Marlin v. United States, 63 Fed. Cl. 475, 476 (2005) (citing Wildman v.
United Si'aies, 28 Fed. Cl. 494, 495 (1993) (“[’l`jhe Court does not have jurisdiction to consider
civil rights claims brought pursuant to 42 U.S.C. §§ 1981, 1983, or 1985 because jurisdiction
over claims arising under the Civil Rights Act resides exclusively in the district courts.”)).

Furthermore, the Court lacks jurisdiction to hear plaintiffs remaining claims because
they sound in tort. The Tuci992 F.2d 1195, 1197 (Fed. Cir. 1993); see also Sellers v. United States, 110 Fed. Cl. 62,
66 (2013). Additionally, plaintiff s requests for injunctive relief including his request for an
investigation and an apology letter are not properly before the Court because “{tjhe Tucker Act
does not provide independent jurisdiction over . . . claims for equitable relief.” Taylor v. United
States 113 Fed. Cl. 17l, 173 (2013). Accordingly, the Court lacks subject-matter jurisdiction
over all of plaintiffs claims for relief, and plaintiff s Complaint must be dismissed

As noted above, Cato filed an application to proceed in forma pauperis on October 17,
2018. Pursuant to 28 U.S.C. § 1915, federal courts are permitted to waive filing fees under
certain circumstances See 28 U.S.C. § 191 5(a)(l). The statute requires that an applicant be
“unable to pay such fees.” 28 U.S.C. § l915(a)(1). To be “‘unable to pay such fees’ means that
paying such fees would constitute a serious hardship on the plaintif '.” Fiebelkorn v. United
States, 77 Fed. Cl. 59, 62 (2007); see also Moore v. United States, 93 Fed. Cl. 411, 414-15

_3_

 

 

 

 

(2010). For good cause shown, plaintiffs Motion for Leave to Proceed in forma pauperis is
granted

IV. Coriclusion

For the reasons set forth above, plaintiffs Complaint is, sua sponie, DISMISSED
pursuant to RCFC l2(h)(3) for lack of jurisdiction Additionally, plaintiff s Motion for Leave to
Proceed informa pauperis is GRANTEI). 'I`he Clerl< is hereby directed to enter judgment

consistent with this opinion
, < v / ns

Loren A. Smith, Sehiof]udge

iT IS SO ORDERED.